DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 July 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1, 2, 7-9, 14, 15 and 20 have been rejected.
4.  Claims 3-6, 10-13 and 16-19 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 13 April 2020 and 15 July 2021.
Claim Objections
6.  Claims 5, 12 and 18 are objected to because of the following informalities:  grammatical error.  The claims recite “said the user”.  The examiner asserts that this should be either “said user” or “the user”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al US 2011/0296504 A1 (hereinafter Burch) in view of Driscoll et al U.S. Patent No. 9,792,426 B1 (hereinafter Driscoll).
As to claim 1, Burch discloses a computer resource provisioning method comprising: 
receiving, by a processor of a server hardware device from a user, a first request for identification credentials (i.e. receiving request with original credentials) [0018]; 
generating, by said processor in response to said first request, resource identification credentials for said user (i.e. generating user credentials) [0018]; 

validating, by said processor executing creation service code, said resource identification credentials with respect to a local ID cache structure (i.e. IDP can check its cache for the presence of the generated user credentials) [0040]; 
determining, by said processor based on results of said validating, if said resource identification credentials are available for usage by said user (i.e. the credentials are not available since they are not found) [0040]; and 
executing by said processor in response to results of said determining, a resource implementation process [0040]. 
Burch does not teach identification credentials associated with a global identification broker system.  Burch does not teach a second request for generating a first computer resource.
Driscoll teaches identification credentials associated with a global identification broker system (i.e. identifier associated with global broker system) [column 10, lines 20-29].  Driscoll teaches a second request for generating a first computer resource (i.e. creating accounts on the shared resources) [column 6, lines 17-35].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch so that the identification credentials would have been associated with a global identification broker system.  There would have been a second request for generating a first computer resource.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch by the teaching of Driscoll because it helps provide anonymous access to shared resources [column 1, lines 8-11].
As to claim 7, Burch teaches providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the server, said code being executed by the computer processor to implement: said receiving said first request, said generating, said receiving said second request, said validating, said determining, and said executing (i.e. create one or more software programs to implement and perform the method) [0055]. 
As to claim 8, Burch discloses a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a server hardware device implements a computer resource provisioning method, said method comprising: 
receiving, by said processor from a user, a first request for identification credentials (i.e. receiving request with original credentials) [0018]; 
generating, by said processor in response to said first request, resource identification credentials for said user (i.e. generating user credentials) [0018]; 
receiving, by said processor in response to analyzing said resource identification credentials (i.e. authenticating the generated credentials) [0018]; 
validating, by said processor executing creation service code, said resource identification credentials with respect to a local ID cache structure (i.e. IDP can check its cache for the presence of the generated user credentials) [0040]; 
determining, by said processor based on results of said validating, if said resource identification credentials are available for usage by said user (i.e. the credentials are not available since they are not found) [0040]; and 
executing by said processor in response to results of said determining, a resource implementation process [0040]. 
Burch does not teach identification credentials associated with a global identification broker system.  Burch does not teach a second request for generating a first computer resource.
Driscoll teaches identification credentials associated with a global identification broker system (i.e. identifier associated with global broker system) [column 10, lines 20-29].  Driscoll teaches a second request for generating a first computer resource (i.e. creating accounts on the shared resources) [column 6, lines 17-35].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch so that the identification credentials would have been associated with a global identification broker system.  There would have been a second request for generating a first computer resource.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch by the teaching of Driscoll because it helps provide anonymous access to shared resources [column 1, lines 8-11].
As to claim 14, Burch discloses a server hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implements a computer resource provisioning method comprising: 
receiving, by said processor from a user, a first request for identification credentials (i.e. receiving request with original credentials) [0018]; 
generating, by said processor in response to said first request, resource identification credentials for said user (i.e. generating user credentials) [0018]; 
receiving, by said processor in response to analyzing said resource identification credentials (i.e. authenticating the generated credentials) [0018]; 
validating, by said processor executing creation service code, said resource identification credentials with respect to a local ID cache structure (i.e. IDP can check its cache for the presence of the generated user credentials) [0040]; 
determining, by said processor based on results of said validating, if said resource identification credentials are available for usage by said user (i.e. the credentials are not available since they are not found) [0040]; and 
executing by said processor in response to results of said determining, a resource implementation process [0040]. 
Burch does not teach identification credentials associated with a global identification broker system.  Burch does not teach a second request for generating a first computer resource.
Driscoll teaches identification credentials associated with a global identification broker system (i.e. identifier associated with global broker system) [column 10, lines 20-29].  Driscoll teaches a second request for generating a first computer resource (i.e. creating accounts on the shared resources) [column 6, lines 17-35].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch so that the identification credentials would have been associated with a global identification broker system.  There would have been a second request for generating a first computer resource.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Burch by the teaching of Driscoll because it helps provide anonymous access to shared resources [column 1, lines 8-11].
8.  Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al US 2011/0296504 A1 (hereinafter Burch) and Driscoll et al U.S. Patent No. 9,792,426 B1 (hereinafter Driscoll) as applied to claims 1, 8 and 14 above, and further in view of Lev-Ran et al US 2007/0233957 A1 (hereinafter Lev-Ran).
As to claim 2, the Burch-Driscoll combination does not teach the method of claim 1, wherein said results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user, and wherein said executing said resource implementation process comprises denying said second request. 
Lev-Ran teaches that results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user (i.e. indicator that ID has been located but indicates that it is expired) [0099], and wherein said executing said resource implementation process comprises denying said second request [0099]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination so that results of said determining would have indicated that said identification credentials had been located within said local ID cache structure and were not available for usage by said user, and wherein said executing said resource implementation process would have comprised denying said second request. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination by the teaching of Lev-Ran because it provides a technique for local access authorization of cached resources [0010].
As to claim 9, the Burch-Driscoll combination does not teach the computer program product of claim 8, wherein said results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user, and wherein said executing said resource implementation process comprises denying said second request. 
Lev-Ran teaches that results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user (i.e. indicator that ID has been located but indicates that it is expired) [0099], and wherein said executing said resource implementation process comprises denying said second request [0099]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination so that results of said determining would have indicated that said identification credentials had been located within said local ID cache structure and were not available for usage by said user, and wherein said executing said resource implementation process would have comprised denying said second request. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination by the teaching of Lev-Ran because it provides a technique for local access authorization of cached resources [0010].
As to claim 15, the Burch-Driscoll combination does not teach the server hardware device of claim 14, wherein said results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user, and wherein said executing said resource implementation process comprises denying said second request. 
Lev-Ran teaches that results of said determining indicate that said identification credentials have been located within said local ID cache structure and are not available for usage by said user (i.e. indicator that ID has been located but indicates that it is expired) [0099], and wherein said executing said resource implementation process comprises denying said second request [0099]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination so that results of said determining would have indicated that said identification credentials had been located within said local ID cache structure and were not available for usage by said user, and wherein said executing said resource implementation process would have comprised denying said second request. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination by the teaching of Lev-Ran because it provides a technique for local access authorization of cached resources [0010].
9.  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al US 2011/0296504 A1 (hereinafter Burch) and Driscoll et al U.S. Patent No. 9,792,426 B1 (hereinafter Driscoll) as applied to claim 14 above, and further in view of Li et al US 2017/0339065 A1 (hereinafter Li).
As to claim 20, the Burch-Driscoll combination does not teach the server hardware device of claim 14, wherein said server hardware device operates within a multi-regional cloud system. 
Li teaches that said server hardware device operates within a multi-regional cloud system (i.e. multi-regional-based cloud system) [0085].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination so that said server hardware device would have operated within a multi-regional cloud system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Burch-Driscoll combination by the teaching of Li because it overcomes the issues of the limitations of a private cloud [0003].
Allowable Subject Matter
10.  Claims 3-6, 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art does not disclose, teach or fairly suggest the limitations of “detecting, via sensors of said server, a time out failure associated with a response for said generating said first computer resource” and “determining, based on results of said detecting, that said user or said creation service code has not been notified that said generating said first computer resource is successful”. 
As to claim 5, the Burch-Driscoll combination does not teach detecting, via sensors of said server, a network failure indication associated with a response for said generating said first computer resource.  The Burch-Driscoll combination does not teach determining, based on results of said detecting, that said the user or said creation service code has not been notified that said generating said first computer resource is successful. 
As to claim 10, the prior art does not disclose, teach or fairly suggest the limitations of “detecting, via sensors of said server, a time out failure associated with a response for said generating said first computer resource” and “determining, based on results of said detecting, that said user or said creation service code has not been notified that said generating said first computer resource is successful”. 
As to claim 12, the Burch-Driscoll combination does not teach detecting, via sensors of said server, a network failure indication associated with a response for said generating said first computer resource.  The Burch-Driscoll combination does not teach determining, based on results of said detecting, that said the user or said creation service code has not been notified that said generating said first computer resource is successful. 
As to claim 16, the prior art does not disclose, teach or fairly suggest the limitations of “detecting, via sensors of said server, a time out failure associated with a response for said generating said first computer resource” and “determining, based on results of said detecting, that said user or said creation service code has not been notified that said generating said first computer resource is successful”. 
As to claim 18, the Burch-Driscoll combination does not teach detecting, via sensors of said server, a network failure indication associated with a response for said generating said first computer resource.  The Burch-Driscoll combination does not teach determining, based on results of said detecting, that said the user or said creation service code has not been notified that said generating said first computer resource is successful. 
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Kerwin US 2003/0212660 A1 directed to providing load balancing and scalable access to a network database system by providing multiple database instances with each instance being substantially identical in data content, database structure and primary key system [abstract].
B.  Kaidi US 2021/0326432 A1 directed to user specific error detection for accepting authentication credential errors [abstract].
C.  Black et al US 2019/0361817 A1 directed to providing an out of band cache mechanism for ensuring availability of data [abstract].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492